Exhibit 10.1

May 2, 2006

Caryl P. Shepherd
935 Sentry Ridge Crossing
Suwanee, GA 30024

Re: Termination of your employment with Global Preferred Holdings, Inc.

Dear Caryl:

In accordance with the certain agreements and letters executed by Global
Preferred Holdings, Inc. (the “Company”)1 and You, (i) Employment Agreement
(Chief Accounting Officer) between You and the Company dated February 1, 2002
(the “Employment Agreement”); (ii) Renewal of the Employment Agreement of Caryl
P. Shepherd dated February 1, 2003; (iii) Second Renewal of Employment Agreement
of Caryl P. Shepherd dated January 1, 2004; (iv) letter from the Company to you
dated March 12, 2004; (v) Third Renewal of Employment Agreement of Caryl P.
Shepherd effective January 1, 2005; (vi) letter from the Company to you dated
January 28, 2005 and (vii) Fourth Renewal of Employment Agreement of Caryl P.
Shepherd effective January 1, 2006 ((i) – (vii) collectively the “Employment
Documents”), it is agreed that your employment with the Company is terminated
effective May 17, 2006 (the “Separation Date”). This letter agreement (the
“Agreement”) sets forth the terms under which your employment with the Company
is ending. In addition, this Agreement effectively terminates the letter from
the Company to you dated March 12, 2004 (the “Letter”). As we discussed, we
desire to resolve any and all issues relating to your employment and the
conclusion of your employment with the Company amicably and on mutually
satisfactory terms. Specifically, you (“You” or “Your”) and the Company
(collectively, the “Parties”) agree:



A.   Separation Terms

1. Separation Benefits. Provided that You satisfy the conditions of this
Agreement, the Company will:



  (a)   Separation Payment. On May 5, 2006, make a payment to You equal to
$121,000 (the “Separation Payment”);



  (b)   Annual Bonus. On May 5, 2006, make a payment to You equal to $20,000 as
payment of Your 2006 annual bonus;



  (c)   Additional Payment. On May 5, 2006, make a payment to You equal to
$13,992 (the “Additional Payment”);



  (d)   PTO. On May 5, 2006, make a payment to You equal to $4,886.54 for Your
accrued unused paid time off as of the Separation Date;



  (e)   Outplacement Services. Provide outplacement services from an
outplacement company approved by the Company through six months following the
Separation Date. All fees will be paid directly to the outplacement company;
provided, however, (i) the Company shall only be obligated to pay up to $5,500
toward such fees, and (ii) all requests for fees must be submitted within thirty
(30) days of Your incurrence of such outplacement fee. All requests for payment
of outplacement services must be accompanied by a written invoice from the
outplacement company indicating what services were rendered. The Company will
only pay for reasonably necessary business expenses incurred by the outplacement
company in providing the outplacement services. You acknowledge that the Company
is not responsible for the quality of services provided by the outplacement
company. You further acknowledge and consent to the assignment of this
obligation by the Company to a trust formed for purposes of liquidating the
Company.



  (f)   Current and Prepaid Compensation. On May 5, 2006, make a payment to You
of $3,723.08 as payment of all compensation for employment during the period of
May 6 through May 17, 2006.

All payments will be subject to applicable withholdings, including taxes and
Social Security. Because You will no longer be employed after the Separation
Date, Your rights to any particular employee benefit will be governed by
applicable law and the terms and provisions of the Company’s various employee
benefit plans. You acknowledge that Your Separation Date will be the date used
in determining benefits under all Company employee benefit plans. The Company’s
obligations listed in sub-paragraphs (a) – (f) above shall terminate immediately
upon any breach by You of this Agreement.

2. Release. In exchange for the separation benefits stated above, You release
and discharge the Company from any claim or liability, whether known or unknown,
arising out of any event, act or omission occurring on or before the day You
sign this Agreement, including, but not limited to, claims arising out of Your
employment or the cessation of Your employment, claims arising out of or
relating to the Letter, claims for breach of contract, tort, employment
discrimination, retaliation, or harassment, as well as any other statutory or
common law claims, at law or in equity, recognized under any federal, state, or
local law. You also release any claims for unpaid back pay, sick pay, vacation
pay, expenses, bonuses, claims to stock options, claims to the vesting of stock
options, commissions, attorneys’ fees, or any other compensation.

You agree that You are not entitled to any additional payment or benefits from
the Company, including without limitation any additional payment or benefits for
services through the Separation Date, except as set forth in this Agreement. You
further agree that You have suffered no harassment, retaliation, employment
discrimination, or work-related injury or illness.



B.   Your Ongoing Obligations

1. Return of Company Property. You will, on the Separation Date, return to the
Company all of the Company’s property, including, but not limited to, computers,
computer equipment, office equipment, cell phone, keys, passcards, calling
cards, credit cards, customer lists, rolodexes, tapes, software, computer files,
marketing and sales materials, and any other record, document or piece of
equipment belonging to the Company. You will not retain any copies of the
Company’s property, including any copies existing in electronic form, which are
in Your possession or control. You acknowledge that You have not and will not
destroy, delete, or alter any Company property without the Company’s prior
written consent.

2. Future Employment. You agree that the Company has no obligation to consider
You for employment should You apply in the future.

3. Confidentiality. You acknowledge and agree that neither You nor anyone acting
on Your behalf has made or shall make any disclosures concerning the existence
or terms of this Agreement to any person or entity, including, but not limited
to, any representative of the media, Internet web page, blog or “chat room,”
judicial or administrative agency or body, business entity, or association,
except: (i) Your spouse; (ii) Your attorneys, accountants, or financial
advisors; (iii) other current employees of the Company; or (iv) any court or
government agency pursuant to an official request by such government agency,
court order, or legally enforceable subpoena. If You are contacted, served, or
learn that You will be served with a subpoena to compel Your testimony or the
production of documents concerning this Agreement or Your employment with the
Company, You agree to immediately notify the Company’s Chairman of the Board,
Joseph F. Barone, or his successor, by telephone and as soon as possible
thereafter in writing. If You disclose the existence or terms of this Agreement
pursuant to sub-clauses (i) or (ii) of this paragraph, You shall inform such
person or entity (a) of this confidentiality provision, and (b) to maintain the
same level of confidentiality required by this provision. Any breach of this
provision by such person or entity will be considered a breach by You. You may
not use this Agreement as evidence, except in a proceeding in which a breach of
this Agreement is alleged.

4. Continuing Assistance. You agree to furnish such information and assistance
to the Company as it may reasonably request in connection with (i) any claim or
action brought against the Company by any third party, or (ii) other matter
pertinent to the operations, liquidation or dissolution of the Company, in which
You may have relevant information or knowledge, provided that such assistance
will be at reasonable times, for a reasonable duration and with appropriate
advance notice and with due consideration for Your incurred and documented
expenses pre-approved by the Company.



C.   General Provisions

1. No Admission of Liability. This Agreement is not an admission of liability by
the Company. The Company denies any liability whatsoever, other than with
respect to the payments or benefits payable by the Company as set forth in this
Agreement. The Company enters into this Agreement to reach a mutual agreement
concerning Your resignation from the Company.

2. Non-Disparagement. Each of the parties agrees not to make any disparaging or
defamatory statements, whether written or oral, regarding the other party.

3. Attorneys’ Fees. In the event of litigation relating to this Agreement, the
Company shall, if it is the prevailing party, be entitled to recover attorneys’
fees and costs of litigation, in addition to all other remedies available at law
or in equity.

4. Waiver. The Company’s failure to enforce any provision of this Agreement
shall not act as a waiver of that or any other provision. The Company’s waiver
of any breach of this Agreement shall not act as a waiver of any other breach.

5. Severability. The provisions of this Agreement are severable. If any
provision is determined to be invalid, illegal, or unenforceable, in whole or in
part, the remaining provisions and any partially enforceable provisions shall
remain in full force and effect.

6. Governing Law. The laws of the State of Georgia shall govern this Agreement.
If Georgia‘s conflict of law rules would apply another state’s laws, the Parties
agree that Georgia law shall still govern.

7. Entire Agreement. This Agreement constitutes the entire agreement between the
Parties. This Agreement supersedes any prior communications, agreements or
understandings, whether oral or written, between the Parties arising out of or
relating to Your employment and the termination of that employment, including,
but not limited to, the Letter. Other than the terms of this Agreement, no other
representation, promise or agreement has been made with You to cause You to sign
this Agreement.

8. Amendments. This Agreement may not be amended or modified except in writing
signed by both Parties.

9. Successors and Assigns. This Agreement shall be assignable to, and shall
inure to the benefit of, the Company’s successors and assigns, including,
without limitation, successors through merger, name change, consolidation, or
sale of a majority of the Company’s stock or assets, and shall be binding upon
You and Your heirs and assigns.

10. Offer Period. You have 2 days (the “Offer Period”) from receipt of this
Agreement to consider whether to sign it. If You sign before the end of the
Offer Period, You acknowledge that Your decision to do so was knowing,
voluntary, and not induced by fraud, misrepresentation, or a threat to withdraw,
alter, or provide different terms prior to the expiration of the Offer Period.

11. Consent to Jurisdiction and Venue. You agree that any claim arising out of
or relating to this Agreement shall be brought in a state or federal court of
competent jurisdiction in Georgia. You consent to the personal jurisdiction of
the state and/or federal courts located in Georgia. You waive (i) any objection
to jurisdiction or venue, or (ii) any defense claiming lack of jurisdiction or
improper venue, in any action brought in such courts.

[Signatures begin on the next page.]

If the terms set forth in this Agreement are acceptable, please sign below and
return the signed original to me on or before May 5, 2006. If the Company does
not receive a signed original on or before the above-stated date, then this
offer shall be revoked and You shall not be entitled to any of the separation
benefits stated above.

Sincerely,
/s/ Joseph F. Barone
Joseph F. Barone
Chairman of the Board

I acknowledge the validity of this 5 page Agreement and represent that I have
the legal capacity to enter into this Agreement. I acknowledge that I have had
the opportunity to consult with an attorney before signing this Agreement. I
have carefully read the Agreement, know and understand the terms and conditions,
including its final and binding effect, and sign it voluntarily.

     
/s/ Caryl P. Shepherd     
  May 4, 2006
 
   
Caryl P. Shepherd
  Date

1 The term “Company” includes the company’s parents, subsidiaries, affiliates
and all related companies, as well as their respective officers, directors,
shareholders, employees, agents and any other representatives, any employee
benefits plan of the Company, and any fiduciary of those plans.

